 

CANCELLATION OF PROMISSORY NOTE

 

This Cancellation of Promissory Note (“Cancellation Agreement”) is entered into
this 17th day of September, 2013, by and among San Lotus Holding Inc. (“SLH”)
and Chang Cheng-Sung, Liao Chi-Sheng, Yu Chien-Yang and Da Chuang Business
Management Consultant Co., Ltd., a Taiwan corporation (together the “Da Ren
Sellers”).

 

RECITALS

 

A.WHEREAS, SLH assumed a certain Promissory Note dated as of September 17, 2013
and originally held by Green Forest Management Consulting Inc. in the original
principal amount of Ninety One Million Nine Hundred Ninety Six Thousand Five
Hundred Twenty Four New Taiwan Dollars (TWD $91,996,524), in favor of the Da Ren
Sellers (the “Note”);

 

B.WHEREAS, the Da Ren Sellers used the funds owed under the Note to subscribe to
shares of SLH common stock, which stock was distributed pursuant to the
instructions of the Da Ren Sellers as indicated on Schedule A attached hereto;

 

C.WHEREAS, the parties hereto agree that there are no obligations outstanding
among the parties whatsoever relating to the Note; and

 

D.NOW, THEREFORE, the parties hereto desire to cancel the Note.

 

AGREEMENT

 

The Note is hereby terminated and cancelled and is of no further force and
effect. The Da Ren Sellers hereby agree to promptly return the Note to SLH.

 

IN WITNESS WHEREOF, the parties hereto have executed this Cancellation
Agreement.

 

 



San Lotus Holding Inc.             /s/ Chang Cheng-Sung       Chang Cheng-Sung
By: /s/ Chen Tseng Chih-Ying         Chen Tseng Chih-Ying         Chief
Executive Officer             /s/ Liao Chi-Sheng       Liao Chi-Sheng Green
Forest Management Consulting Inc.                     /s/ Yu Chien-Yang By: /s/
Chiang Yu-Chang   Yu Chien-Yang   Chiang Yu-Chang         Chairman of the Board
            Da Chuang Business Management Consultant Co., Ltd.                
By: /s/ Chen Kuan-Yu         Chen Kuan-Yu         Chairman of the Board

 



 

 



  

Schedule A

 

PURCHASER LIST

 

 

Purchaser Amount of Shares Purchase Amount (TWD) Purchase Amount (USD)



  

Da Chuang Business

Management Consulting Co.,

Ltd.

8,843,967 TWD $26,496,524

 

$884,396.70

 

Gold Piven Ltd.

 

3,337,784 TWD $10,000,000 $333,778.40 Darkin Ltd. 6,008,011 TWD $18,000,000

 

$600,801.10

 

Ocean Reserve Ltd. 667,557 TWD $2,000,000

 

$66,755.70

 

Yamiyo Ltd. 250,334 TWD $750,000

 

$25,033.40

 

Allegro Equity  Ltd. 667,557 TWD $2,000,000

 

$66,755.70

 

New Bela Ltd. 250,334 TWD $750,000

 

$25,033.40

 

Chang Cheng-Sung 10,680,908 TWD $32,000,000

 

$1,068,090.80

 

Total: 30,706,452 TWD $91,996,524 $3,070,645.2

 



 

